Citation Nr: 1411749	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-05 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17), and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The appellant had active military service from September 1972 to May 1974.  The appellant's discharge was characterized as under other than honorable conditions (OTH).

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In connection with this appeal, the appellant and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2013 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  An August 1993 administrative decision determined that the appellant's discharge was a bar to basic entitlement to VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).

2.  The evidence associated with the claims file subsequent to the August 1993 administrative decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  The appellant accepted an undesirable discharge from active service to escape trial by general court martial and he was not insane at the time of the offense that led to his discharge.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  The character of the appellant's discharge is a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. § 3.12 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the appellant's claim to reopen, the Board has determined that the evidence currently of record is sufficient to substantiate the appellant's claim to reopen.  Therefore, no further development is required with regard to that issue.  With regard to the appellant's claim that his character of discharge is not a bar to basic eligibility to VA benefits (exclusive of health care under 38 U.S.C. Chapter 17), the record shows that the appellant was mailed a letter in November 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  

The Board also finds that the appellant has been provided adequate assistance in response to his claim.  The appellant's service medical records and service personnel records, to include the facts and circumstances surrounding his OTH discharge, are on file.  Neither the appellant nor his representative has identified any outstanding evidence which could be obtained to substantiate the claims.  The Board has not been made aware of any outstanding evidence. 

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's discharge was originally found to be a bar to entitlement for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17) in a November 1977 administrative decision.  The appellant did not appeal that decision.  In July 1993, the appellant filed a claim of entitlement to service connection for glaucoma and in an August 1993 administrative decision, it was determined that appellant's discharge was a bar to entitlement for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).  The appellant did not appeal that decision.  

The pertinent evidence of record at the time of the August 1993 administrative decision included the appellant's service personnel records, to include the facts and circumstances surrounding his OTH discharge.  The pertinent evidence that has been received since the August 1993 administrative decision includes the appellant's January 2011 RO hearing testimony and his August 2013 Board hearing testimony in which he elaborated on the facts and circumstances surrounding his OTH discharge, providing details which go beyond those contained in the service personnel records.  

The Board finds that the appellant's hearing testimony is new and material.  The evidence is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim, when presumed credible for the purpose of determining whether to reopen the claim.  Accordingly, reopening of the appellant's claim that his character of discharge is not a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17) is warranted.

Character of Discharge

The threshold question to be answered in every claim for VA benefits concerns the adequacy of the claimant's service for purposes of establishing basic eligibility.  Applicable laws and regulations provide that most VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 101(18) (West 2002); 38 C.F.R. § 3.12(a) (2013).  A discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d) (2013).

A Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).

A discharge issued as a result of acceptance of an undesirable discharge to escape trial by general court martial is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(1) (2013).  A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) (2013).

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2013).

With an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant has asserted that his active service should not be considered dishonorable, and not a complete bar to VA benefits, for a number of reasons.  The appellant has reported that he was absent without leave (AWOL) during active service because he had to be at home to care for his wife and newborn child.  He has reported that he never accepted an OTH discharge, but rather, was told that he was getting a hardship discharge so that he could go home and care for his ailing mother.  He has also reported that he was not AWOL for the entire period that was reported in his service personnel records.  Also, he has reported that that there was a mix-up when he entered active service and his social security number was actually switched with that of a fellow service member with the same name and that it was actually the other service member with the same name that committed the offenses resulting in the undesirable discharge.  

A review of the appellant's service personnel records shows that he was originally contracted to serve in the United States Army for a period of three years.  Following a calculation of days lost due to being AWOL, the appellant only served approximately one year and three months of his originally contracted active duty obligation.  Further review of the service personnel records show that in December 1972, the appellant received non-judicial punishment for violation of Article 86 of the Uniformed Code of Military Justice (UCMJ) for being AWOL.  He was required to forfeit $65 of pay, was required to perform 14 days of extra duty, and was on restriction for 14 days.  In February 1973, the appellant received non-judicial punishment for violation of Article 86 of the UCMJ for being AWOL.  He was required to perform 14 days of extra duty.  In April 1973, the Veteran again received non-judicial punishment for violation of Article 86 of the UCMJ for being AWOL and was required to forfeit $70 of pay.  In June 1973, the appellant again received non-judicial punishment for violation of Article 86 of the UCMJ and was required to perform seven days of extra duty.  

On November 1, 1973, the appellant was noted to be AWOL and he did not return. On November 30, 1973, the appellant was dropped from the rolls as a deserter.  On or about February 27, 1974, the appellant returned to Fort Lewis, Washington.  It appears from the record that court martial proceedings were initiated at that time.  In March 1974, the appellant requested a discharge for the good of the service in lieu of trial by general court martial.  At that time, the appellant was offered the advice of counsel and was provided information concerning the effects of an undesirable discharge and that such a discharge designation would result in a disqualification for VA benefits, among other benefits.  The appellant signed the statement and hand-wrote a statement indicating that he understood the consequences of his request for a discharge for the good of the service, but desired such a discharge regardless.  The appellant's request was eventually granted in April 1974 and he was officially discharged from active service in May 1974 with an OTH discharge.  

The Board has considered the appellant's testimony that he was only AWOL so that he could care for his wife and child.  However, the Board notes that extenuating circumstances for prolonged periods of being AWOL, so as to warrant the period of AWOL, are only considered when the undesirable discharge was issued solely as a result of the prolonged period of AWOL (continuous for 180 days or more).  In the present case, the appellant received the undesirable discharge to escape trial by general court martial.  The only circumstance in which that type of discharge will not be considered dishonorable is if the appellant was insane at the time of the offense causing the discharge.  In this case, the evidence does not show, and the appellant has not alleged, that he was insane at the time of the offenses leading to the undesirable discharge.  

Further, the Board has considered the appellant's testimony that he did not know he was receiving an undesirable discharge.  However, the Board finds that claim is without merit.  Of record in the service personnel records is a hand written statement from the appellant requesting a discharge for the good of the service and acknowledging the consequences of that type of discharge.  Further, he was afforded the advice of counsel and signed a pre-prepared list of all the benefits of discharge he would be forfeiting if he accepted an undesirable discharge designation.  The Board acknowledges the appellant's RO hearing testimony in which he asserted that his signature on the above discussed documents was forged.  However, there is absolutely no evidence of record to substantiate that claim.  Review of the documents submitted by the appellant in conjunction with his current claim shows that the signature on the current documents is remarkably similar to that which is contained on other documents in the service personnel records.  The Board finds that the appellant's statements indicating that he had no knowledge of the undesirable discharge are not credible.

The Board has also considered the appellant's testimony regarding the fact that he was not actually the perpetrator of the offenses leading to the undesirable discharge.  Again, the Board finds that claim to be without merit.  The Board notes that the appellant has admitted to being AWOL during his active service.  Further, the appellant wrote a statement specifically requesting a discharge for the good of the service and acknowledging the consequences of that request.  Even if the Board were to consider that the Veteran's social security number was switched with another service member with the same name, the appellant in this case still acknowledged what was happening in service and there is absolutely no indication from the documents in the service personnel records that was ever brought up at the time that the appellant requested a discharge for the good of the service.  

Furthermore, the Board is bound by the service department's determination for the reason of a Veteran's separation from active service and is not at liberty to change that determination.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  The narrative reason for the appellant's discharge was "for good of the service."  Therefore, an appellant's recourse in that a situation is with the service department, not with VA, and there is no evidence in the available records to show that the appellant received an upgrade of his discharge from the Discharge Review Board within the 15 year statute of limitations.

In sum, the Board finds that the RO was correct in its determination that the appellant's discharge was not the result of insanity, but rather was dishonorable as a result of acceptance of an undesirable discharge to escape trial by general court martial.  Accordingly, the Board finds that the appellant is not a Veteran for VA compensation and pension purposes as his character of discharge was other than honorable conditions and is considered to be dishonorable for VA purposes and is a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.


ORDER

New and material evidence has been presented to reopen a claim that the character of discharge is not a bar to basic eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).  To that extent only, the claim is allowed.

Because the character of discharge is a bar to basic eligibility for VA benefits, eligibility for VA benefits (exclusive of health care under 38 U.S.C. Chapter 17) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


